DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on  January 23, 2020 and October 11, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-15 and 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP2881345A1.
As to claim 14, EP2881345A1 discloses a device (6) for holding a container in a container treatment device (see paragraph [0001]), as illustrated in Figures 1-6, comprising a first clasp arm (9,17) arranged on a clasp carrier (7) and configured to be pivotable about a first pivot axis (11); and a second clasp arm (8) arranged on the clasp carrier and configured to be pivotable about a second pivot axis (10), 
With claim 15, the first pivot axis is arranged further away from a receiving side, on which the container is received by the device, than the second pivot axis (see annotated Figure 1).
[AltContent: arrow][AltContent: arrow][AltContent: arrow]First Pivot Axis further away             Second Pivot Axis        Receiving Side

    PNG
    media_image1.png
    556
    573
    media_image1.png
    Greyscale

With claim 26, the first clasp arm comprises a magnet (23 – shown on left in Figure 2).
With claim 27, the clasp carrier comprises at least one carrier magnet  (23 – shown on right in Figure 2) configured to act on the magnet.
With claim 28, at least one contact region of the first clasp arm and the magnet are arranged on opposite sides of the first clasp arm in relation to the first pivot axis (see annotated Figure 2 below.
[AltContent: arrow]
    PNG
    media_image2.png
    627
    690
    media_image2.png
    Greyscale
   One Contact Region
With claim 29, a treatment device for treating a container in a beverage filling plant (see paragraph [0001]-[0002]), comprising: a treatment carousel (feeding wheel - see paragraph [0002]-[0003]); and the device of claim 14 arranged on the treatment carousel.
With claim 30, the first pivot axis and a central axis of the container held in the first clasp arm and the second clasp arm are situated on a line which, based on the device being arranged on the treatment carousel, intersects an axis of rotation of the treatment carousel (see Figure 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Knieling, Fahldieck, Wilson, Graffin. and  Leroux are cited as being relevant art, because each prior art shows a device having first and second arms for gripping a bottle.
Allowable Subject Matter
Claims 16-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 31-33 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961. The examiner can normally be reached Monday-Friday, 8:00 am - 4:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN A. VU
Primary Examiner
Art Unit 3652



/STEPHEN A VU/Primary Examiner, Art Unit 3651